Case 1:20-cv-00894-DDD-JPM Document 39 Filed 12/23/20 Page 1of1PagelD#: 448

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION

LORENZO CRUZ NUNEZ MENA, CIVIL DOCKET NO. 1:20-CV-0894-P
Petitioner

VERSUS JUDGE DRELL
WILLIAM JOYCE, ET. AL., MAGISTRATE JUDGE PEREZ-MONTES
Respondents

JUDGMENT

For the reasons contained in the Report and Recommendation (ECF No. 35) of
the Magistrate Judge previously filed herein, and after a de novo review of the record
including the Objection filed by Petitioner (ECF No. 36), and the Response to
Objection filed by the Government (ECF No 38), and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that the Motion to Dismiss (ECF No. 29) is GRANTED; the
Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 (ECF No. 1) is
DISMISSED WITHOUT PREJUDICE for lack of jurisdiction; and the Emergency
Motion for Temporary Restraining Order (ECF No. 27) is DENIED as MOOT.

THUS, DONE AND SIGNED in Alexandria, Louisiana, on this? Bley of

December 2020.

‘DEE D-DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
